Citation Nr: 0113292	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-11 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel





INTRODUCTION

The veteran had active service from March 1966 until November 
1968.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Wichita, Kansas (RO), which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's PTSD is currently productive of no more 
than occupational and social impairment with reduced 
reliability and efficiency; the veteran manifests a sad 
affect, some depression, and complaints of sleeplessness and 
nightmares, but he has normal speech and thought process, no 
suicidal ideation, and no gross memory impairment. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.4, 4.125-4.130, 
Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to a disability evaluation in 
excess of 50 percent for his service-connected PTSD.  
Essentially, the veteran contends that the severity of his 
symptomatology warrants a higher evaluation.  In his 
substantive appeal, received in May 2000, the veteran 
reported that he had frequent panic attacks, no social life, 
and that his job was in jeopardy.  

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In this 
regard, the Board notes that the RO obtained the veteran's 
service medical records and afforded the veteran a VA 
examination.  Clinical records of the veteran's PTSD have 
been obtained.  Upon denial of the PTSD claim, a Statement of 
the Case was issued to the veteran explaining the reason for 
denial of his claim, and setting forth the symptomatology 
necessary for an increase in the evaluation rating beyond 50 
percent.  The veteran was afforded the option of a personal 
hearing, but opted to decline.  On behalf of the veteran, his 
representative has filed a written brief on appeal.  As such, 
the Board finds that the VA's duty to assist has been 
satisfied and that the claim is ready for appellate review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that 
the disability be considered in the context of the entire 
recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A review of the record reveals that the veteran was initially 
diagnosed with schizophrenia while in service, which led to 
his being discharged from service.  A rating decision of 
December 1968 granted service connection for the veteran's 
schizophrenia and assigned a 50 percent disability rating.  
Between August 1968 and May 1975, the veteran's disability 
rating was temporarily increased to 100 percent on five 
separate occasions due to hospitalization related to his 
schizophrenia.  Each time the hospitalization ended, the 
veteran's 50 percent rating was restored.  The next 
significant event related to this claim concerns a VA 
examination of 1998, where the examiner changed the official 
diagnosis from schizophrenia to PTSD.  In a June 1999 rating 
decision, the RO recharacterized the veteran's paranoid 
schizophrenia as PTSD, rated as 50 percent disabling.  The 
veteran appealed the decision, which initiated this appeal.

As noted above, a VA examination of the veteran was conducted 
in March 1998.  The veteran endorsed chronic insomnia, 
nightmares 2-3 times per week, nocturnal panic, anger out of 
proportion to stimuli, and intrusive thoughts so severe that 
they interfere with social relationships.  The veteran 
related concentration problems, panic attacks, and chronic 
mild depressive symptoms.  It was noted that the veteran had 
been diagnosed with paranoid schizophrenia in the past, 
although he denied almost all the classical signs.  A mental 
status exam of the veteran found him to be alert and 
cooperative, with good eye contact.  His affect was blunted 
and constricted, with only mild intensity.  The veteran's 
thought process was goal directed, with good prosody and no 
aphasic errors.  The veteran denied currently experiencing 
delusions, illusions or hallucinations, and had no active 
suicidal or homicidal ideation.  He was oriented to time, 
place, person and objects, and had minor motor slowing.  On 
this basis, the examiner diagnosed the veteran with PTSD and 
assigned the veteran a Global Assessment of Functioning (GAF) 
score of 45-50.  See 38 C.F.R. § 4.130.

In a VA hospitalization report, reflecting a period from July 
1998 to August 1998, the veteran stated that since his last 
examination in March 1998, there had been no major changes in 
his PTSD symptoms.  A mental status examination revealed the 
veteran to be casually dressed with fair grooming.  The 
veteran's affect was found to be sad and constricted, but 
neither "suicidality" nor hallucinations were endorsed.  
There were no motor or speech abnormalities.  The veteran was 
diagnosed with PTSD, major depression disorder, and recurrent 
panic disorder with agoraphobia.  A GAF score of 40 was 
assigned.

Pertinent evidence also includes an April 1999 VA examination 
report, in which the veteran stated that irritability, 
depression, and sleeplessness characterize his bad days.  He 
wakes up feeling sweaty, is easily startled by noise, and 
does not like public places.  The veteran also related that 
when he sees Vietnamese people, he gets depressed and begins 
crying.  The veteran stated to the VA examiner that the most 
traumatic event that happened to him was when a mortar struck 
a soldier who had just relieved him.  Though the soldier was 
not badly wounded, the veteran states that he would have been 
the person wounded had the mortar struck less than a minute 
earlier.  The examiner found the veteran was casually groomed 
and made good eye contact during the exam.  The veteran 
displayed no significant anxiety, and his speech was within 
normal limits regarding rate and rhythm.  The veteran's mood 
was euthymic and appropriate.  His thought processes and 
associations were logical and tight, with no loosening of 
association or confusion.  No gross impairment to memory was 
observed, and the veteran was oriented in all spheres.  The 
veteran denied any suicidal ideation, and though admitting to 
some homicidal ideation, he denied any intent.  The examiner 
diagnosed the veteran with PTSD and assigned a GAF score of 
53.

Also contained within the claims file are VA treatment 
records for the veteran's PTSD from approximately September 
1998 until April 2000.  These records reveal that the veteran 
works at the VA, where he has held the position of Program 
Clerk for 18 months, having been promoted to that position 
from that of file clerk.  The veteran also lives with his 20 
year-old son and had been married for 23 years.  However, he 
and his wife have been separated for 8 years, as she has been 
in prison for this time.  The veteran visits and provides 
support for three relatives currently incarcerated.  
Regarding the veteran's treatment, these records discuss the 
veteran's care with respect to the veteran's continuing 
symptomatology, such as his fear of public or crowded places, 
irritability, anxiety with his work environment, and 
paranoia.  The GAF score in March 1999, was 40, and in two 
November 1999 examinations, the GAF scores were 39 and 55.  
Finally, GAF scores for the year 2000 were 55 and 45, for 
January and March, respectively.

The RO evaluated the veteran's PTSD as being 50 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 50 percent disability evaluation is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 
higher evaluation of 70 percent is warranted when there are 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and an 
inability to establish and maintain effective relationships.

In reviewing the rating criteria in relation to the veteran's 
PTSD symptomatology, the Board finds that the veteran's 
disability is most consistent with the currently assigned 50 
percent disability rating.  An increased disability 
evaluation is not warranted because the objective clinical 
evidence of record does not show that the veteran more nearly 
meets the criteria contemplated for the next higher 70 rating 
evaluation.  In this regard, in the veteran's most recent VA 
examination, he denied suicidal ideation, and no obsessional 
rituals were noted.  The examiner found the veteran's speech 
to be within normal limits regarding rate and rhythm, and his 
thought processes and associations were logical and tight, 
with no confusion.  The veteran has not exhibited periods of 
violence with regard to his impulse control and irritability 
issues, and there is no evidence that his panic has achieved 
a near- continuous level or that he is so depressed that he 
cannot function independently and effectively.  The veteran's 
demonstrated symptomatology simply does not rate a 70 percent 
disability evaluation.  Moreover, the veteran's GAF scores 
most closely demonstrate only moderate difficulty in social 
and occupational functioning, according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV).  See Carpenter 
v. Brown, 8 Vet. App. 240, 243 (1995) (veteran was rated at 
50 percent for PTSD, and his GAF score was 55 to 60, 
corresponding to moderate difficulty in social and 
occupational functioning, under DSM IV).  Even considering 
the periods during which the veteran was assigned a GAF less 
than 51, the Board notes that GAF scores between 41 and 50 
contemplate serious symptoms, which the Board finds is 
represented in a 50 percent rating in this case, in light of 
the veteran's entire PTSD symptomatology.  The criteria 
contemplated under the 70 percent disability rating do not 
support GAF scores such as those the veteran has regularly 
achieved.  

The veteran also displays functionality with family and in 
the workplace that is most consistent with the current 50 
percent rating criteria.  Though the veteran has continuing 
problems coping with crowded workplace environments, he 
presents himself to work regularly, and is well groomed.  He 
has held his current position as a Program Clerk at the VA 
for eighteen months, and received a promotion from file clerk 
to achieve his current position.  Additionally, the veteran 
has managed to maintain family relationships under difficult 
circumstances.  Though the veteran has been long apart from 
his wife due to her incarceration for the last eight years, 
he still supports and visits his wife, along with other 
relatives who rely upon the veteran.  The veteran also has a 
relationship with his twenty-year-old son, who relies upon 
his support and lives at his residence.  The veteran's 
maintenance of family relationships under these circumstances 
is inconsistent with the interpersonal relationship skills of 
a person suffering PTSD symptomatology warranting a 70 
percent disability rating.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's PTSD and its 
effect on the veteran's earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board 
has considered all pertinent parts of 38 C.F.R. Parts 3 and 
4, but finds that the veteran's PTSD warrants no more than 
the currently assigned 50 percent rating.  Should the 
veteran's disability increase in the future, he may be 
entitled to a higher rating.  At present, however, there is 
no basis for a rating in excess of 50 percent.  

The Board has considered the "benefit of the doubt" rule in 
rendering the foregoing decision, but there is not such a 
state of equipoise between the positive evidence and negative 
evidence so as to warrant an increased rating.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Rather, the Board finds 
that the preponderance of the evidence is against assigning a 
higher rating for PTSD at this time.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability rating for PTSD on an 
extra-schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his PTSD, standing 
alone, resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.


ORDER

The claim for entitlement to an evaluation for PTSD in excess 
of 50 percent, is denied.


		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

 

